Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 4-9 have been amended, claims 2-3 have been canceled. Claims 1 and 4-9 are currently pending.
Applicant’s arguments, filed 07/14/2022, and in light of Applicant’s amendment to claims 1, 8 and 9 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a reset transistor configured to initialize an amount of the electric charge in the floating diffusion layer; a reset drain drive wiring; and a control unit configured to: control a drain potential of the reset transistor via the reset drain drive wiring, wherein the reset drain drive wiring connects a drain of the reset transistor and the control unit; and  control, based on the control of the drain potential of the reset transistor, gate voltages to have one of first values in a case of synthesis of  the pair of pixel signals, or second values different from the first values in a case of detection of  a phase difference of the pair of pupil-split light rays from the pair of pixel signals, wherein the back gate voltages include back gate potentials of the pair of transfer transistors with respect to a potential barrier between the pair of photoelectric conversion elements, in combination with all the limitations recited on claim 1.

Regarding claims 4-7, are allowable because they are dependent on claim 1.

Regarding claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious a reset transistor configured to initialize an amount of the electric charge in the floating diffusion layer; a reset drain drive wiring; a processing unit configured to synthesize the pair of pixel signals; and a control unit configured to: control a drain potential of the reset transistor via the reset drain drive wiring, wherein the reset drain drive wiring connects a drain of the reset transistor and the control unit; and  control, based on the control of the drain potential of the reset transistor,  first values in a case of the synthesis of  the pair of pixel signals, or second values different from the first values in a case of detection of a phase difference of the pair of pupil-split light rays from the pair of pixel signals; wherein the back gate voltages include back gate potentials of the pair of transfer transistors with respect to a potential barrier between the pair of photoelectric conversion elements, in combination with all the limitations recited on claim 8.

Regarding claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious initializing, by a reset transistor, an amount of the electric charge in the floating diffusion laver: controlling, by a control unit, a drain potential of the reset transistor via a reset drain drive wiring, wherein the reset drain drive wiring connects a drain of the reset transistor and the control unit; and controlling, by the control unit, based on the control of the drain potential of the reset transistor,  to have one of first values in a case of synthesizing the pair of pixel signals, or second values different from the first values in a case of detecting a phase difference of the pair of pupil-split light rays from the pair of pixel signals, wherein the back gate voltages include back gate potentials of the pair of transfer transistors with respect to a potential barrier between the pair of photoelectric conversion elements, in combination with all the limitations recited on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697